Exhibit 10.53

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated this 3rd day of May 2013 (the “Agreement”), by and
between CIG Wireless Corp., a Nevada corporation (the “Company”), and B. Eric
Sivertsen (the “Executive”).

 

WHEREAS, the Company and Liberty Towers, LLC are entering into a Purchase Sale
Agreement as of even date herewith (“PSA”). The negotiations, purchase, sale,
and closing related to the acquisition of Liberty Towers, LLC are collectively
referred to as the “Liberty Towers Acquisition”;

 

WHEREAS, as part of the Liberty Towers Acquisition, the Company has agreed to
hire and employ the Executive as Executive Vice President of Legal and
Compliance (“EVP of Legal and Compliance”) of the Company and the Executive
desires to serve in such capacity pursuant to the terms and conditions hereof;

 

NOW THEREFORE, in consideration of the premises and the mutual agreements made
herein, the Company and the Executive agree as follows:

 

1.            Position; Duties; Place of Performance.

 

1.1           Position. The Company hereby engages the Executive to serve as EVP
of Legal and Compliance of the Company subject to the terms and conditions of
this Agreement.

 

1.2           Duties. During the Employment Period (defined below), the
Executive shall have such duties, authority and responsibility as shall be
determined from time to time by the Chief Executive Officer of CIG Wireless
Corp. (the “CEO”), provided that such duties, authority and responsibility are
reasonably consistent with the Executive’s position. The Executive agrees that
during his employment hereunder, he shall exclusively devote 100% of his
professional working time, attention, knowledge and experience and give his best
effort, skill and abilities to promote the business and interests of the Company
as reasonably directed by the CEO pursuant to policies of the Board of Directors
of the Company (the “Board”). This provision shall not be construed to restrict
the Executive from participating in volunteer activities for nonprofit
organizations or serving on boards or committees of organizations or entities
that are approved by the Board (not to be unreasonably withheld, conditioned or
delayed).

 

1.3           Place of Performance. The principal place of Executive’s
performance of his duties shall be from the Executive’s home, provided, however,
the Executive may be required to travel on Company business during the period of
his employment and the Executive agrees that he will work at least two (2)
business days per week at the Company’s headquarters currently located at 5
Concourse Parkway, Suite 3100, Atlanta, Georgia 30328. The Executive shall not
be required to work more than five (5) business days each week. If the Executive
is traveling on Company business four (4) or more business days per week then
Executive’s presence at the Company’s headquarters during such week shall be
excused and reduced by one (1) business day for each business day of external
business travel on the fourth and/or fifth business day of such week thereof.
Travel for commuting purposes of Executive shall not be deemed to constitute
travel on Company business.

 

2.            Employment Period. This Agreement shall be effective as of the
date of the closing of the Liberty Tower Acquisition (the “Effective Date”)
until the second anniversary of the Effective Date (the “Employment Period”)
unless otherwise terminated pursuant to Section 8. The period in which this
Agreement shall be effective within each Employment Period is referred to as a
“Term.”

 

3.            Compensation and Benefits.

 

3.1           Base Salary. The Executive shall be paid a base salary of One
Hundred and Seventy-Five Thousand Dollars ($175,000) per annum during the Term,
pro-rated for any partial year of employment, less applicable statutory and
regulatory deductions (each year, the “Base Salary”), which shall be payable in
accordance with the Company’s standard payroll practices, as the same may be
administered from time to time.

 

 

 

 

3.2           Stock Options. The Executive shall hereby be granted the option to
purchase 250,000 shares of the Company’s common stock, par value $0.00001 per
share, pursuant to the terms and conditions set forth in the Stock Options
Agreement between the Company and the Executive attached hereto as Exhibit A.
Each such option shall be priced at an exercise price equal to the
volume-weighted average closing price of the Company’s common stock for the
twenty (20) trading days immediately prior to and including the Effective Date,
of which one-third (1/3) of such options shall vest as of the Effective Date;
one-third (1/3) of such options shall vest on the first anniversary of the
Effective Date; and one-third (1/3) of such options shall vest on the second
anniversary of the Effective Date.

 

3.3           Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law.

 

3.4           Vacation. The Executive shall be entitled to fifteen (15) business
days of paid vacation for each calendar year in accordance with Company policies
as determined by the Board and pro-rated for any partial year of employment.

 

3.5           Expense Reimbursement. The Executive shall be entitled to
reimbursement of reasonable out-of-pocket expenses incurred in connection with
travel, communications and matters related to the Company’s business and affairs
(including expenses related to travel between the Executive’s home and the
Company’s headquarters), if made in accordance with written Company policies as
in effect from time to time as adopted by the Board; provided however that any
reimbursement payments made for the Executive’s commute between his home and the
Company’s headquarters in Atlanta, Georgia shall be treated as income paid to
the Executive.

 

3.6           Indemnification. The Company shall indemnify the Executive to the
maximum extent provided in the Company’s Certificate of Incorporation and
By-Laws in effect on the date hereof and under applicable law.  The Executive
shall be provided coverage pursuant to directors and officers insurance to the
same extent as other directors and officers of the Company.  This provision
shall survive termination of this Agreement.

 

4.            Acknowledgements.

 

4.1           Nature of Executive’s Position. The Executive acknowledges,
agrees, represents and warrants that the Executive’s position as EVP of Legal
and Compliance of the Company is a position of significant trust and
responsibility and that during the course of his employment, his duties and
responsibilities as EVP of Legal and Compliance will require him to: (a) perform
duties with the responsibility of: (i) primarily managing the Company or a
customarily recognized department or subdivision of the Company; (ii)
customarily and regularly directing the work of two or more other employees; and
(ii) hiring or firing other employees or having particular weight given to
suggestions and recommendations as to the hiring, firing, advancement,
promotion, or any other change of status of other employees; or (b) perform the
duties of a Key Employee or of a Professional (each as defined below).

 

4.2           Reasonableness of Restriction. The Executive further acknowledges,
agrees, represents and warrants that the Company’s business is unique and highly
specialized and the restrictive covenants set forth in this Agreement are (i)
narrowly tailored; (ii) necessary and reasonable to protect, without limitation,
the Discoveries and Works of the Company (defined below) and its customers,
prospective customers, vendors and suppliers, as well as the Company’s goodwill,
(iii) not greater than necessary for the protection of the Company’s legitimate
interests and goodwill, and (iv) will only minimally burden the Executive’s
opportunity and ability to successfully and profitably work in the Executive’s
chosen field following the end of the Executive’s employment with the Company.

 

4.3           Ability to Practice Law. The Company and the Executive acknowledge
and understand that the confidentiality obligations and restrictions set forth
in this Agreement shall in no way restrict the Executive’s right to practice law
and do not expand the scope of the duty of confidentiality under applicable
rules of attorney professional conduct.

 

2

 

 

4.4           Definitions.

 

(a)          For purposes of this Agreement, the term “Key Employee” shall mean
an employee who, by reason of the Company’s investment of time, training, money,
trust, exposure to the public, or exposure to customers, vendors, or other
business relationships during the course of the employee’s employment with the
Company, has gained a high level of notoriety, fame, reputation, or public
persona as the Company’s representative or spokesperson or has gained a high
level of influence or credibility with the Company’s customers, vendors, or
other business relationships or is intimately involved in the planning for or
direction of the business of the Company or a defined unit of the business of
the Company. Such term also means an employee in possession of selective or
specialized skills, learning, or abilities or customer contacts or customer
information who has obtained such skills, learning, abilities, contacts, or
information by reason of having worked for the Company.

 

(b)          For purposes of this Agreement, the term “Professional” shall mean
an employee who has as a primary duty the performance of work requiring
knowledge of an advanced type in a field of science or learning customarily
acquired by a prolonged course of specialized intellectual instruction or
requiring invention, imagination, originality, or talent in a recognized field
of artistic or creative endeavor.

 

5.            Trade Secrets.

 

5.1           Trade Secret Covenants. The Executive agrees that it is in the
Company’s legitimate business interest to restrict disclosure or use of Trade
Secrets and Confidential Information (as defined below) relating to the Company
and its affiliates as provided herein, and Executive agrees not to disclose or
use the Trade Secrets and/or Confidential Information relating to the Company or
its affiliates for any purpose other than in connection with his performance of
his duties to the Company.

 

5.2           “Trade Secrets” shall mean all confidential and proprietary
information belonging to the Company (including ideas, formulas, compositions,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), know-how, manufacturing and production processes and techniques,
research and development information, drawings, specifications, designs, plans,
proposals, technical data, copyrightable works, financial and marketing plans
and customer and supplier lists and information).

 

5.3           “Confidential Information” means all information other than Trade
Secrets belonging to, used by, or which is in the possession of the Company and
relating to the Company’s business or assets specifically including, but not
limited to, information relating to the Company’s products, services,
strategies, pricing, customers, representatives, suppliers, distributors,
technology, finances, employee compensation, computer software and hardware,
inventions, developments, in each case to the extent that such information is
not required to be disclosed by applicable law or compelled to be disclosed by
any governmental authority.

 

5.4           Trade Secret Exceptions. Notwithstanding the foregoing, the terms
“Trade Secrets” and “Confidential Information” do not include information that
(i) is or becomes generally available to or known by the public (other than as a
result of a disclosure by the Executive), provided, that the source of such
information is not known by the Executive to be bound by a confidentiality
agreement with the Company; or (ii) is independently developed by the Executive
without violating this Agreement.

 

6.          Discoveries and Works. All Discoveries and Works made or conceived
by the Executive during his employment by the Company, solely, jointly or with
others, that relate to the Company’s present or anticipated activities, or are
used or useable by the Company shall be owned by the Company. For the purposes
of this Section 6, (including the definition of “Discoveries and Works”) the
term “Company” shall include the Company and its affiliates. The term
“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications. The
Executive shall (a) promptly notify, make full disclosure to, and execute and
deliver any documents requested by the Company, as the case may be, to evidence
or better assure title to Discoveries and Works in the Company, as so requested,
(b) renounce any and all claims, including but not limited to claims of
ownership and royalty, with respect to all Discoveries and Works and all other
property owned or licensed by the Company, (c) assist the Company in obtaining
or maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works, and (d) promptly execute, whether during his employment
with the Company or thereafter, all applications or other endorsements necessary
or appropriate to maintain patents and other rights for the Company and to
protect the title of the Company thereto, including but not limited to
assignments of such patents and other rights. Any Discoveries and Works which,
within one year after the expiration or termination of the Executive’s
employment with the Company, are made, disclosed, reduced to tangible or written
form or description, or are reduced to practice by the Executive and which
pertain to the business carried on or products or services being sold or
delivered by the Company at the time of such termination shall, as between the
Executive and, the Company, be presumed to have been made during the Executive’s
employment by the Company. The Executive acknowledges that all Discoveries and
Works shall be deemed “works made for hire” under the U.S. Copyright Act of
1976, as amended 17 U.S.C. Sect. 101. Should the Executive refuse or fail to
perform such acts or execute such documents, instruments or certificates, the
Company may do so as the Executive’s attorney-in-fact for such purpose.

 

3

 

 

7.            Non-Competition; Non-Solicitation.

 

7.1           During the Term of Employment. During the Executive’s employment
with the Company, the Executive will not, on the Executive’s own behalf or on
behalf of any person other than the Company (i) perform Responsibilities
(defined below) for, or (ii) otherwise engage in or accept Competitive Business
(defined below).

 

7.2           Post-Employment. During the Restrictive Period (defined below),
the Executive will not, on the Executive’s own behalf or on behalf of any
person, directly or indirectly, anywhere in the Territory (defined below), (i)
engage in Competitive Business, or (ii) accept Competitive Business from any of
the Company’s customers or actively sought prospective customers with which the
Executive had Material Contact (defined below) within the last twelve (12)
months of the Executive’s employment with the Company; provided, however, that
if the Company terminates the Executive’s employment at any time during the
Executive’s first ninety (90) days of continuous employment pursuant to Section
8.1, the Restricted Period shall be limited to twelve (12) months.

 

7.3           Non-Solicitation of Customers and Prospects. During the
Executive’s employment with the Company and during the Restrictive Period, the
Executive will not, directly or indirectly, solicit or attempt to solicit any of
the Company’s customers or actively sought prospective customers for the purpose
of providing, or referring such customers to any person (other than the Company)
to provide Competitive Business. The Executive acknowledges that, among other
reasons, he will have Material Contact with customers or prospective customers
because of his direct dealings with and/or supervision of other employees with
respect such customers and prospective customers.

 

7.4           Non-Solicitation of Employees and Contractors. During the
Executive’s employment the Company and during the Restrictive Period, the
Executive will not (i) solicit or otherwise seek to persuade, directly or
indirectly, any officer, employee, consultant, independent contractor, or agent
of the Company to discontinue his or her relationship with the Company for any
reason, or (ii) hire, on the Executive’s own behalf or on behalf of any other
person, any individual who is then an officer, employee, consultant, independent
contractor, or agent of the Company or who was an officer, employee, consultant,
independent contractor or agent of the Company during the three (3) month period
prior to the date of such hire. These restrictions apply regardless of whether
such employee or contractor is a full-time or temporary employee or contractor
of the Company, whether such employee or contractor serves pursuant to a written
agreement, and whether such employee or contractor is providing services for a
determined period or at-will.

 

7.5           Non-Disparagement. During the Restrictive Period, neither the
Executive nor the Company will make any statement, oral or written (including
but not limited to any written statement posted on or through any social media
or other website), that is disparaging or derogatory or directly or indirectly
impugns the quality or integrity of the other.

 

7.6           Non-Competition with Wireless Towers. During the Term and for a
period of twenty-four (24) months following the end of the Executive’s
employment with the Company, regardless of whether the Term expired or the
reason for the termination and regardless of whether the Company or the
Executive initiated the termination, the Executive will not, on the Executive’s
own behalf or on behalf of any person, directly or indirectly, within a two-mile
radius of any Wireless Towers (defined below): (i) engage in Competitive
Business, or (ii) accept Competitive Business from any of the Company’s
customers.

 

7.7             Definitions.

 

(a)             For purposes of this Agreement, “Competitive Business” means the
business of construction, maintenance, leasing of wireless communications towers
to wireless service providers or the operation of wireless communications
towers.

 

4

 

 

(b)             For purposes of this Agreement, “Material Contact” means the
contact between the Executive and each customer or potential customer (i) with
whom or which the Executive dealt on behalf of the Company, (ii) whose dealings
with the Company were coordinated or supervised by the Executive, (iii) about
whom the Executive obtained confidential information in the ordinary course of
business as a result of such Executive’s association with the Company, or (iv)
who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commissions, or earnings
for the Executive within two (2) years prior to the date of the Executive’s
termination.

 

(c)             For purposes of this Agreement, “Restrictive Period” means,
unless provided otherwise herein, the period beginning on the date of expiration
or termination of the Executive’s employment with the Company and ending on the
later of (i) twelve (12) months following the end of the Executive’s employment
with the Company, regardless of whether the Term expired or the reason for the
termination and regardless of whether the Company or the Executive initiated the
termination or (ii) twenty-four (24) months following the Effective Date.

 

(d)             For purposes of this Agreement, “Responsibilities” means the
duties and responsibilities performed by the Executive for the Company within
the last twelve (12) months of the Executive’s employment with the Company.

 

(e)             For purposes of this Agreement, “Territory” means, unless
provided otherwise herein, each state where the Executive is performing
Responsibilities on behalf of the Company at the time the Executive’s employment
with the Company ends and where the customers and actively sought prospective
customers of the Company are located.

 

(f)             For purposes of this Agreement, “Wireless Towers” means (A) any
wireless communications tower owned or operated by the Company; or (B) any site
(i) identified by the Company with specificity for the development of wireless
communication towers, (ii) where the Company has commenced construction of
wireless communication towers, or (iii) where the Company has an option to
acquire, has a lease or has purchased land to construct a wireless communication
tower.

 

8.             Termination.

 

8.1          Termination Without Cause. During the Term, either party may at any
time, at its/his election and sole discretion, terminate the Executive’s
employment under this Agreement without Cause (i.e., for reasons other than
those set forth in Section 8.2 below) (a “Termination Without Cause”) upon
thirty (30) days written notice; provided, however, that the Company may
immediately terminate the Executive’s employment at any time without advance
notice during the Executive’s first ninety (90) of continuous employment. Where
applicable, the time period between the receipt of Termination Without Cause and
the final date of termination shall be referred to as the “Notice Period.”
Should the Company elect to terminate the Executive’s employment without cause
but with notice, the Company may elect to pay the Executive in lieu of notice
the equivalent of the Base Salary then due the Executive during the Notice
Period. Upon receipt of such payment in lieu of notice, the Executive shall be
immediately relieved of his duties and responsibilities as EVP of Legal and
Compliance.

 

8.2           Termination For Cause.

 

(a)          In addition to any other remedies available to the Company at law,
in equity or as set forth in this Agreement, the Company shall have the right,
at its election, upon written notice to Executive, to terminate Executive’s
employment hereunder at any time for “Cause” (a “Termination For Cause”).

 

5

 

 

(b)          For purposes of this Agreement, “Cause” shall mean: (a) any act or
omission that constitutes a breach by Executive of any of his material
obligations under this Agreement; (b) the continued failure or refusal of
Executive (i) to substantially perform the material duties required of him as an
Executive of the Company and/or (ii) to comply with reasonable directions of the
CEO, (c) any material violation by Executive of any (i) policy, rule or
regulation of the Company or (ii) any law or regulation applicable to the
business of the Company or any of its affiliates; (d) any act of fraud,
misappropriation, embezzlement, or similar act of dishonesty; (e) violations of
the Company’s drug use policy (including the failure to take a drug screening
test as required by the Company in accordance with such policy) or the use of
alcohol or drugs (legal or illegal) in a way which impairs Executive’s ability
to perform Executive’s duties hereunder (as determined by the CEO), (f)
Executive’s gross negligence in the performance of his duties hereunder, or any
breach of any fiduciary duty to the Company (including the receipt by Executive
of any form of payment for services performed on behalf of, or in connection
with, the business of the Company that Executive fails to promptly deliver to
the Company); (g) Executive’s conviction of, or plea of guilty or nolo
contendere to, any crime (whether or not involving the Company) which
constitutes a felony or crime of moral turpitude or is punishable by
imprisonment of thirty (30) days or more, provided, however, that nothing in
this Agreement shall obligate the Company to pay Base Salary or benefits during
any period that Executive is unable to perform his duties hereunder due to any
incarceration, and provided, further, that nothing shall prevent Executive’s
termination under any other subsection of this Section 8.2 if it provides
independent grounds for termination; or (h) any other misconduct by Executive
that is materially injurious to the financial condition or business reputation
of, or is otherwise materially injurious to, the Company or any of its
affiliates.

 

(c)          Notwithstanding the foregoing, no purported Termination For Cause
pursuant to (a), (b), (c), (d), (e), (f) or (h) of the preceding paragraph of
this Section 8.2 shall be effective unless all of the following provisions shall
have been complied with: (i) Executive shall be given written notice by the
Company of its intention to effect a Termination For Cause, such notice to state
in detail the particular circumstances that constitute the grounds on which the
proposed Termination For Cause is based; and (ii) Executive shall have ten (10)
business days after receiving such notice in which to cure such grounds, to the
extent such cure is possible, as determined in the sole discretion of the
Company, provided, however, that Executive shall not have such right to cure if
(A) these curable failures, violations or breaches become a pattern and
(B) following written notice to Executive and consultation with Executive to
attempt to resolve the issues which the Company believes constitute such a
pattern, the Company determines in good faith that Executive is unwilling or
unable to discontinue the activities constituting such a pattern.

 

8.3           Death; Disability.

 

(a)          In the event that Executive dies or becomes Disabled (as defined
herein) during the Term, Executive’s employment shall terminate either (i) when
such death occurs, or (ii) upon written notice by the Company at any time after
Disability occurs (provided that, in the event of any Disability, the Company
shall have the right, but not the obligation, to terminate this Agreement).

 

(b)          For the purposes of this Agreement, Executive shall be deemed to be
“Disabled” or have a “Disability” if, because of Executive’s physical or mental
disability, he has been substantially unable to perform his duties hereunder
with reasonable accommodation for twelve (12) work weeks in any twelve (12)
month period. Executive shall be considered to have been substantially unable to
perform his duties hereunder only if he is either (a) unable to reasonably and
effectively carry out his duties with reasonable accommodations by the Company
or (b) unable to reasonably and effectively carry out his duties because any
reasonable accommodation which may be required would cause the Company undue
hardship. In the event of a disagreement concerning Executive’s perceived
Disability, Executive shall submit to such examinations as are deemed
appropriate by three (3) practicing physicians specializing in the area of
Executive’s Disability, one selected by Executive, one selected by the Company,
and one selected by both such physicians. The majority decision of such three
(3) physicians shall be final and binding on the parties. Nothing in this
paragraph is intended to limit the Company’s right to invoke the provisions of
this paragraph with respect to any perceived Disability of Executive.

 

(c)          Notwithstanding the foregoing, to the extent and for the period
required by any state or federal family and medical leave law, upon Executive’s
request (i) he shall be considered to be on unpaid leave of absence and not
terminated, (ii) his group health benefits shall remain in full force and
effect, and (iii) if Executive recovers from any such Disability, at that time,
to the extent required by any state or federal family and medical leave law,
upon Executive’s request, he shall be restored to his position hereunder or to
an equivalent position, as the Company may determine, and the Term of
Executive’s employment hereunder shall be reinstated effective upon such
restoration. The Term shall not be extended by reason of such intervening leave
of absence, nor shall any compensation or benefits accrue in excess of those
required by law during such intervening leave of absence. Upon the expiration of
any such rights, unless Executive has been restored to a position with the
Company, he shall thereupon be considered terminated.

 

6

 

 

8.4             Effect of Termination. Upon termination of this Agreement for
any reason, the Executive shall be entitled to receive: (a) any accrued but
unpaid Base Salary and accrued but unused vacation which shall be paid in
accordance with the Company’s customary payroll procedures; (b) reimbursement
for unreimbursed business expenses properly incurred by the Executive, which
shall be subject to and paid in accordance with the Company’s expense
reimbursement policy; and (c) such employee benefits (including equity
compensation), if any, as to which the Executive may be entitled under the
Company’s employee benefit plans as of the date of termination. In addition, if
the Company terminates the Executive’s employment without Cause pursuant to
Section 8.1, the Company shall pay to the Executive severance payments
equivalent to the Executive’s Base Salary in accordance with the Company’s
regular payroll procedures for three (3) months following the date of
termination (“Severance Pay”); provided, however, that, as a condition of the
Executive’s receipt of Severance Pay, he agrees to execute a release of all
claims in favor of the Company, its affiliates and their respective officers and
directors in a form reasonably requested and provided by the Company. The
Executive acknowledges that the payments referred to in this Section 8.4,
together with any rights or benefits under any written plan or agreement which
have vested on or prior to the date of termination of Executive’s employment,
constitute the only payments which Executive shall be entitled to receive from
the Company hereunder in the event of termination of his employment for any
reason, and the Company shall have no further liability or obligation to him
hereunder or otherwise in respect of his employment.

 

8.5             Expiration of Term. At the end of the Term, such term shall not
be renewed and employment hereunder, if it continues at all, will be “at will”;
in other words, during any time following the expiration of the Term, (i) the
Company may terminate Executive’s employment at any time, with or without reason
and with or without notice, and Executive may resign at any time, with or
without reason and with or without notice and (ii) the Company has no obligation
to continue Executive’s employment on the terms and conditions set forth in this
Agreement. For the avoidance of doubt, during any “at will” employment period,
Executive shall not be entitled to any severance or separation payment or other
post-termination payments if such “at will” employment is terminated.

 

9.             Company Property.

 

9.1           Computer and Electronic Systems. Except as authorized by the
Company in furtherance of performing services on its behalf, the Executive will
not (a) save, transfer or forward any of the Company’s electronically stored
information to any storage device of any kind that does not belong to the
Company, including but not limited to any website, cloud storage, computer or
laptop, flash or thumb drive, CD or DVD, or email account, or (b) other than in
the normal course of business, delete electronically stored information from the
Company’s computer or electronic systems.

 

9.2           Return of Documents and Property. Upon the expiration or
termination of the Executive’s employment with the Company, or at any time upon
the request of the Company, the Executive (or his heirs or personal
representatives) shall deliver to the Company (a) all documents and materials
(including, without limitation, computer files) containing Trade Secrets and
Confidential Information relating to the business and affairs of the Company or
its affiliates, and (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the control of the Executive (or his heirs
or personal representatives).

 

10.           No Conflicts. The Executive has represented and hereby represents
to the Company and its affiliates that the execution, delivery and performance
by the Executive of this Agreement do not conflict with or result in a violation
or breach of, or constitute (with or without notice or lapse of time or both) a
default under any contract, agreement or understanding, whether oral or written,
to which the Executive is a party or of which the Executive is or should be
aware and that there are no restrictions, covenants, agreements or limitations
on his right or ability to enter into and perform the terms of this Agreement,
and agrees to indemnify and save the Company and its affiliates harmless from
any liability, cost or expense, including attorney’s fees, based upon or arising
out of any such restrictions, covenants, agreements, or limitations that may be
found to exist. For purposes of this Agreement, “affiliate” shall include any
person or entity directly or indirectly controlled by or controlling the
Company.

 

11.           Enforcement. The Executive agrees that any breach of the
provisions of this Agreement would cause substantial and irreparable harm, not
readily ascertainable or compensable in terms of money, to the Company for which
remedies at law would be inadequate and that, in addition to any other remedy to
which the Company may be entitled at law or in equity, the Company shall be
entitled to seek temporary, preliminary and other injunctive relief in the event
the Executive violates or threatens to violate the provisions of this Agreement.
Nothing herein contained shall be construed as prohibiting the Company from
pursuing, in addition, any other remedies available to the Company for such
breach or threatened breach. A waiver by the Company of any breach of any
provision hereof shall not operate or be construed as a waiver of a breach of
any other provision of this Agreement or of any subsequent breach by the
Executive.

7

 

 

12.         Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon (i) the Company, its successors and assigns, and any
company with which the Company may merge or consolidate or to which the Company
may sell substantially all of its assets; and (ii) Executive and his executors,
administrators, heirs and legal representatives. Since the Executive’s services
are personal and unique in nature, the Executive may not transfer, sell or
otherwise assign his rights, obligations or benefits under this Agreement.

 

13.         Notices. Any notice required or permitted under this Agreement shall
be deemed to have been effectively made or given if in writing and personally
delivered, or sent properly addressed in a sealed envelope postage prepaid by
certified or registered mail, or delivered by a reputable overnight delivery
service. A copy of all notices shall be simultaneously sent via facsimile or
e-mail to all recipients of notice. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of
record then on file with the Company with a simultaneous copy to:

 

Foley & Lardner LLP

Attention: Susan E. Pravda, Esq.

111 Huntington Avenue, Suite 2600

Boston, MA 02199

Facsimile: 617-342-4001

spravda@foley.com

 

Unless otherwise changed by notice, notice shall be properly addressed to the
Company if addressed to:

 

CIG Wireless Corp.

Attention: Paul McGinn, CEO

5 Concourse Parkway, Suite 3100

Atlanta, Georgia 30328

Facsimile: 678-332-5050

pmcginn@cigwireless.com

 

With a simultaneous copy to:

 

Wuersch & Gering LLP

Attention: Travis L. Gering, Esq.

100 Wall Street, 10th Floor

New York, New York 10005

Facsimile: 610-819-9104

travis.gering@wg-law.com

 

14.         Severability. It is expressly understood and agreed that although
the Company and the Executive consider the restrictions contained in this
Agreement to be reasonable and necessary for the purpose of preserving the
goodwill, proprietary rights and going concern value of the Company, if a final
determination is made by arbitration or any court having jurisdiction that any
provision contained in this Agreement is invalid, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such arbitral body
or court may determine or indicate to be reasonable. Alternatively, if the
arbitral body or court finds that any provision or restriction contained in this
Agreement or any remedy provided herein is unenforceable, and such restriction
or remedy cannot be amended so as to make it enforceable, such finding shall not
affect the enforceability of any of the other restrictions contained therein or
the availability of any other remedy. The provisions of this Agreement shall in
no respect limit or otherwise affect the Executive’s obligations under any other
agreements with the Company.

 

15.         Construction. This Agreement has been jointly negotiated and drafted
by the parties and in the event of any ambiguity no provision herein shall be
construed against any party as the draftsperson. Each reference to “business
day” shall mean any day on which the New York Stock Exchange is open for
business.

 

8

 

 

16.         Survival. Notwithstanding anything to the contrary contained herein,
if this Agreement is terminated pursuant to Section 8 or expires by its terms,
the provisions of Sections 4 through 7 and 9 through 20 of this Agreement shall
survive and continue in full force and effect, provided, however, any and all
rights of the Executive with respect to the terms of compensation and
enforcement thereof shall survive and remain fully enforceable.

 

17.         Entire Agreement. This Agreement, along with the exhibit(s) attached
hereto, constitutes the entire agreement, and supersedes all prior agreements,
of the parties hereto relating to the subject matter hereof, and there are no
written or oral terms or representations made by either party other than those
contained herein.

 

18.         Modification; Waiver.  This Agreement cannot be modified, altered or
amended except by a writing signed by both parties. No waiver by either party of
any provision or condition of this Agreement at any time shall be deemed a
waiver of such provision or condition at any prior or subsequent time or of any
other provision or condition at the same or any prior or subsequent time.

 

19.         Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the domestic Laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of New York.
All disputes and controversies arising out of or relating to this Agreement
shall be finally settled and binding under the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”) in New York, New York, except that
matters requiring injunctive relief may be brought directly only in the state
courts in and for New York, New York or the federal courts in New York, New
York. The place of arbitration shall be New York, New York. Any award, verdict
or settlement issued under such arbitration may be entered by any party for
order of enforcement by any court of competent jurisdiction. The arbitrator
shall power to take interim measures he or she deems necessary, including
injunctive relief and measures for the protection or conservation of property
and disposition of perishable goods. Both parties consent to the application of
New York substantive law. Both parties agree not to challenge the validity of
this Section 19 on grounds of being void as against public policy.

 

20.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. A manual signature on
this Agreement or other documents to be delivered pursuant to this Agreement, an
image of which shall have been transmitted electronically, will constitute an
original signature for all purposes. The delivery of copies of this Agreement or
other documents to be delivered pursuant to this Agreement, including executed
signature pages where required, by facsimile, “pdf” or other mode of electronic
transmission will constitute effective delivery of this Agreement or such other
document for all purposes and each such exemplar delivered in such manner shall
be an original for all purposes.

 

21.         Condition Precedent.  This Agreement shall be effective subject to
the closing of the Liberty Towers Acquisition on or before August 31, 2013. In
the event that the Liberty Towers Acquisition is not consummated on or before
August 31, 2013, this Agreement shall be null, void, and of no further force or
effect.

 

[Signature Page Follows]

 

9

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

  /s/ B. Eric Sivertsen     EXECUTIVE:  B. Eric Sivertsen  

 

  THE COMPANY: CIG Wireless Corp.

 

  By: /s/ Paul McGinn       Name: Paul McGinn     Title: Chief Executive Officer
         

 

10

 

 

Exhibit A

 

Stock Options Agreement

 



 

